Cbapseb, J.
This is an appeal from a judgment based upon the granting of a motion to dismiss the complaint on behalf of the defendant.
The complaint alleges that the defendant’s agents, servants and employees were negligent in the care that they gave to the plaintiff and through such negligence she sustained injuries while a patient in the defendant hospital. It was conceded by the appellant at the trial that the defendant hospital is and was in fact a charitable institution, which allegation was made in the answer of the defendant.
The testimony showed that on January 5,1940, the appellant fell in her home and sustained a fracture of the femur and was taken to the defendant hospital. On January 6th, her personal physician, Dr. Sheldon, operated to reduce the fracture and following the operation the appellant was returned to her room in the surgical ward of the hospital. The appellant was making considerable noise and was disturbing the other patients in the ward and on January 6th, at about eight-thirty in the evening, her doctor again called upon her. He found that they had “ put side boards on her bed,” which are employed to keep a patient from falling out of bed. He found that the patient was very irrational and that she did not know what she was doing. She did not recognize her physician or where she was. She was mentally unbalanced at that time and her physician ordered her moved out of the ward. They did not have any room to which to move her and the doctor suggested the moving of another patient of his from the other side of the hall, but they could not get the bed out of the room and so he ordered her moved into the solarium.- She was the only patient in the solarium that night. About eight-thirty the next morning her physician was called and notified that she had fallen out of bed and that the doctor at the hospital had seen her and examined her and put her back in bed and was asked to come and see her as soon as possible.
*609The night before, the doctor had talked to the nurse in charge and he had also talked with Miss Converse, who was night supervisor of nurses, in regard to moving the patient into the solarium. He told Miss Converse that it was all right to move the patient into the solarium and for her to have a close watch kept of the patient. He told Miss Converse, who asked him about putting someone on to watch her, that it would not be necessary, that she had side boards on her bed and pins on her leg and would not be liable to get out.
From the time the patient was moved to the solarium until three-thirty a. m. on January 7th, she was quiet and raised no disturbance, she appeared to be sleeping. During that period the patient was observed by not less than five nurses, all of whom testified that during that interval she was quiet and never made an attempt to get out of bed and that each of them observed her at frequent intervals.
At about three-thirty a. m. one of the nurses noticed that the patient had been picking at the dressing over the operative wound and had removed the same. She had become noisy and the physician from the hospital was summoned and with the aid of the nurses she was given a drug. From three-thirty a. m. she was constantly attended by a nurse until a few moments before she fell out of bed.
Dr. Adams ordered that another sedative be given the patient at five-thirty on the morning of January 7th. This sedative was sodium luminol given hypodermically. The patient then quieted down and Miss Thomas remained with her up to six-forty a. m. when she was relieved by Miss Brooks. A few minutes before seven a. m. Mrs. McCormick, the assistant supervisor of nurses, decided that the patient was quiet enough to be left alone and the nurse left her in order to perform some other duties. In a very few minutes the patient got out of bed or fell from her bed.
The evidence shows that there was no order from Dr. Sheldon to have the patient constantly watched. His orders were carried out and registered nurses only were engaged in caring for the patient. The evidence shows that there was an ample number of them on duty to comply with the needs of the patient. There is no evidence that the patient’s injuries were sustained by reason of the negligence of anyone. Her condition, immediately prior to the accident, was deemed to be such that in the judgment of the professional nurses who observed her, she could be left alone. All of the persons involved in taking care of her were professional persons and were acting in a professional capacity in the course of their nursing duties in caring for and attending to the medical welfare of the patient.
*610The record shows clearly that the nurses were engaged solely in the performance of the professional act of caring for the patient. There is no question but that the nurses employed were competent and that they carried out the physician’s orders. The only trouble that they had with the patient was the tearing off of the bandages covering the operative wound. Those bandages were put on again by Dr. Adams of the hospital staff.
The defendant hospital fulfilled its obligations. It placed the patient in a suitable and safe place as ordered by her doctor. It furnished ample nursing facilities to the patient and her physician. • There was no special nurse ordered on the case by her doctor. His orders were carefully carried out. The hospital’s obligations were fulfilled according to all the evidence in the record.
The relation between a hospital and its physicians is not that of master and servant, but merely to procure them to act upon their own responsibility. When nurses or physicians are treating a patient they are not acting as servants of the hospital. It is true that the superintendent, assistant superintendent, orderlies and members of the administrative staff are servants of the hospital; but nurses are employed to carry out the orders of the physician, to whose orders they are subject. The hospital undertakes to procure for the patient the services of a competent nurse; it does not through the agency of the nurses render those services itself. (Schloendorff v. New York Hospital, 211 N. Y. 125; Daniele v. Missionary Sisters of Sacred Heart, 260 App. Div. 1002; Andrews v. Roosevelt Hospital, 259 App. Div. 733.)
The plaintiff’s action is based entirely upon negligence. The plaintiff seeks to argue on her part that there was a contractual obligation entered into between the plaintiff and the defendant, but the plaintiff has conceded that the defendant is a membership corporation organized under the Membership Corporations Law for the purpose of maintaining a hospital, not for profit.
The case of Steinert v. Brunswick Home, Inc. (259 App. Div. 1018) in which leave to appeal to the Court of Appeals was denied (284 N. Y. 822), is a case in which the liability of a private-for-profit institution was involved. The negligence complained of consisted of a nurse’s act in preparing a solution to be injected as an anaesthetic. She used a caustic solution instead of the anaesthetic that had been called for by the attending physician resulting in serious injury to the plaintiff’s testate. The Appellate Division in affirming the dismissal of the com*611plaint by the trial court stated: “ Upon the undisputed facts it is clear that the act of the nurse was part of the treatment of the patient and not an administrative or clerical act for which the defendant hospital can be held responsible.” The court cited the following cases: (Schloendorff v. New York Hospital, 211 N. Y. 125; Matter of Renouf v. N. Y. C. R. R. Co., 254 N. Y. 349; Mieryjeski v. Bay Ridge Sanitarium, Inc., 237 App. Div. 851.)
Viewing all the evidence in the case as most favorable to the appellant no question was presented for the jury’s consideration under the cases hereinbefore cited. The judgment appealed from should be affirmed with costs.